EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors iPass, Inc. We consent to the incorporation by reference in the registration statements (No.333-107315, 333-118295, 333-130064, and 333-131879) on Form S-8 of iPass, Inc. of our reports dated March16, 2009, with respect to the consolidated balance sheets of iPass, Inc. and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity andcomprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2008 and the effectiveness of internal control over financial reporting as of
